Citation Nr: 1826968	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to December 1947.  He died in May 2014.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2014 rating decision in which the RO in St. Louis, Missouri denied the claim for burial benefits.  In July 2014, the appellant filed a notice of disagreement (NOD).  In October 2014, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Because the appellant currently lives within the jurisdiction of the RO in Reno, Nevada that facility retains jurisdiction in this appeal. 

In May 2016, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of the hearing is of on file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.



FINDINGS OF FACT

1  In May 2014, the Veteran died at a private facility and was buried later that month.  The appellant's application for nonservice-connected burial benefits was received later in May 2014.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

4.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty.

5.  The Veteran's body was not unclaimed, and the appellant paid cremation expenses. 

6.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of burial benefits are not met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-3.1610 (as in effect prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As will be explained below, the claim for burial benefits lacks legal merit.  As the law, and not the facts, is dispositive of the appellant's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Analysis

The appellant argues that she is entitled to burial benefits.

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. Reg. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since May 2014, i.e., prior to the effective date of the rule change on July 7, 2014).  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  The Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in May 2014. 

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702  (b)(3)). 

The appellant expressly stated that he was not claiming that the Veteran's death was the result of service.  See May 2014 Application for Burial Benefits.  Further, there is no evidence or argument relating the Veteran's death to service.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705 (b),(e), 3.1708(b),(c)).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1601 (a) (now 38 C.F.R. § 3.1703(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).

Initially, the Board notes that the appellant's claim for burial benefits was filed within two years of the Veteran's burial.  As such, it was filed timely.

However, the Veteran is not shown by the record to have been granted service connection for any disability at the time of his death in May 2014 and he was not receiving any VA compensation or pension benefits at the time of his death.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of her death, nor does the appellant claim that any such claim was pending.  

The Board acknowledges the appellant's argument that there was a claim for pension pending at the Veteran's death.  See Board Hearing Transcript (Tr.) at 6-7.  The record reflects that the Veteran filed a claim for pension, which was received in September 2013. Further, the Veteran submitted an application to reopen his claim for service connection for posttraumatic stress disorder (PTSD), which was also received in September 2013.  In February 2014, the Veteran's representative submitted a statement requesting that all claims for service connection be withdrawn.  See February 2014 Statement in Support of Claim.  Further, in April 2014, the Veteran's representative submitted a statement requesting that the claim for pension be withdrawn.  See April 2014 Statement in Support of Claim.   While the representative has indicated that the claim was withdrawn, on advice, for a particular rreason  (see  Tr., pp. 9-10), the fact remains that the pension claim was, nonetheless, withdrawn. 

In addition to withdrawing the pension claim prior to the Veteran's death, his  representative withdrew the application to reopen the claim for service connection for PTSD. See VA Adjudication Procedures Manual, M21-1MR, Part III, Chapter 2, para. G.1.a (claimaint's authorized representative may withdraw any claim pending before VA).  The effect of the withdrawals was that those claims were no longer pending at the time the withdrawals were received-prior to the Veteran's death.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (holding that "Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist"); see also M21-1MR, Part III, Chapter 2, para. G.1.e (at the AOJ level, claims cease to exist effective the date they are withdrawn).  Thus, notwithstanding any assertions to the contrary, there were no pending claims at the time of the Veteran's death. 

Additionally, the Veteran is not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty, nor was his body held by a State.  Finally, the Veteran died at a private facility and there is no evidence or argument that the private facility where the Veteran died was a VA-contracted facility.  To that end, while the Veteran did reside at the Nevada State Veterans' Home, he did not die there, but rather he perished while at a private facility.  See Death Certificate.

The legal authority pertaining to nonservice-connected burial benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  As, on these facts, there is no legal basis to award burial benefits, the appellant's claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

The claim for burial benefits is denied.





____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


